DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. US 2018/0168094 A1.
	See particularly Figures 2-4B, 15, 61-65 and 68 and the disclosure in paragraphs [0102], [0274], [0275], [0277] and [0319] of Koch et al. US 2018/0168094 A1 which disclose:
	[0102] Turing to FIG. 2, an embodiment is illustrated in which the row unit 200 is a planter row unit.  The row unit 200 is preferably pivotally connected to the toolbar 14 by a parallel linkage 216.  An actuator 218 is preferably disposed to apply lift and/or downforce on the row unit 200.  A solenoid valve 390 is preferably in fluid communication with the actuator 218 for modifying the lift and/or downforce applied by the actuator.  An opening system 234 preferably includes two opening discs 244 rollingly mounted to a 
downwardly-extending shank 254 and disposed to open a v-shaped trench 38 in the soil 40.  A pair of gauge wheels 248 is pivotally supported by a pair of corresponding gauge wheel arms 260; the height of the gauge wheels 248 relative to the opener discs 244 sets the depth of the trench 38.  A depth adjustment rocker 268 limits the upward travel of the gauge wheel arms 260 and thus the upward travel of the gauge wheels 248.  A depth adjustment actuator 380 is preferably configured to modify a position of the depth adjustment rocker 268 and thus the height of the gauge wheels 248.  The actuator 380 is preferably a linear actuator mounted to the row unit 200 and pivotally coupled to an upper end of the rocker 268.  In some embodiments the depth adjustment actuator 380 comprises a device such as that disclosed in International Patent Application No. PCT/US2012/035585 ("the '585 application"), the disclosure of which is hereby incorporated herein by reference.  An encoder 382 is preferably configured to generate a signal related to the linear extension of the actuator 380; it should be appreciated that the linear extension of the actuator 380 is 
related to the depth of the trench 38 when the gauge wheel arms 260 are in contact with the rocker 268.  A downforce sensor 392 is preferably configured to generate a signal related to the amount of force imposed by the gauge wheels 
248 on the soil 40; in some embodiments the downforce sensor 392 comprises an instrumented pin about which the rocker 268 is pivotally coupled to the row unit 200, such as those instrumented pins disclosed in Applicant's U.S.  patent 
application Ser.  No. 12/522,253 (Pub.  No. US 2010/0180695), the disclosure of which is hereby incorporated herein by reference. 

[0275] In an embodiment, examples of sensors 66112 that may be used with tillage equipment include position sensors for tools such as shanks or discs; tool position sensors for such tools that are configured to detect depth, gang angle, or lateral spacing; downforce sensors; or draft force sensors.  In an embodiment, examples of controllers 66114 that may be used with tillage equipment include downforce controllers or tool position controllers, such as controllers configured to control tool depth, gang angle, or lateral spacing. 
 

[0277] In an embodiment, examples of sensors 66112 that may be used with harvesters include yield monitors, such as impact plate strain gauges or position sensors, capacitive flow sensors, load sensors, weight sensors, or torque sensors associated with elevators or augers, or optical or other 
electromagnetic grain height sensors; grain moisture sensors, such as capacitive sensors; grain loss sensors, including impact, optical, or capacitive sensors; header operating criteria sensors such as header height, header type, deck plate gap, feeder speed, and reel speed sensors; separator 
operating criteria sensors, such as concave clearance, rotor speed, shoe clearance, or chaffer clearance sensors; auger sensors for position, operation, or speed; or engine speed sensors.  In an embodiment, examples of controllers 66114 that may be used with harvesters include header operating criteria controllers for elements such as header height, header type, deck plate gap, feeder speed, or reel speed; separator operating criteria controllers for features such as concave clearance, rotor speed, shoe clearance, or chaffer 
clearance; or controllers for auger position, operation, speed.
[0319] An example 14 includes the subject matter of example 13, and includes instructions which when executed by the one or more processors, cause the depth adjustment actuator to modify a height of a gauge wheel of the trench opening system relative to an opener disc of the trench opening system to adjust the depth of the trench. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHARDA et al., “Real-time Gauge Wheel Load Variability on Planter with Downforce Control During Field Operation,” 13th International Conference on Precision Agriculture, July 31 - August 4, 2016, 10 pgs, St. Louis, Missouri, USA.
See particularly the disclosure in pages 1-9 of SHARDA et al., “Real-time Gauge Wheel Load Variability on Planter with Downforce Control During Field Operation,” 13th International Conference on Precision Agriculture, July 31 - August 4, 2016, 10 pgs, St. Louis, Missouri, USA.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



March 25, 2021